Exhibit 99.1 MUELLER INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Years Ended December 31, 2011, December 25, 2010, and December 26, 2009 (In thousands) Consolidated net income $ $ $ Other comprehensive income (loss), net of tax: Foreign currency translation ) Net change with respect to derivative instruments and hedging activities, net of tax of $559, $(191), and $(1,978) ) Net actuarial loss on pension and postretirement obligations, net of tax of $4,786, $1,631, and $2,138 ) ) ) Other, net ) 61 Total other comprehensive (loss) income ) ) Consolidated comprehensive income Comprehensive income attributable to noncontrolling interest ) ) ) Comprehensive income attributable to Mueller Industries, Inc. $ $ $
